I am unable to concur in the conclusion reached as reflected by the proposed judgment following the opinions prepared by Mr. Justice CHAPMAN and Mr. Justice WHITFIELD.
I can agree that in the main the legal principles applicable in cases of this sort are correctly stated in that opinion, but I think they have not been therein properly applied. As I construe the allegations of the appellant's bill there is no averment that the prices and hours fixed by the challenged order are not reasonable, fair and justified when applied to the majority of the affected places of business within the fixed area, nor are there any allegations that the prices and hours are unreasonable and arbitrary as to the particular area in which appellants place of business is located. But the allegations are to the effect that the regulations are unreasonable, arbitrary and unlawful when applied to plaintiffs (a) because the plaintiffs while being within the affected area are in position to operate their particular place of business at less expense than is required of others engaged in such business within the affected area and (b) because plaintiffs have a clientele which can be more conveniently served at hours different from those prescribed in the order or regulation.
If the order of the Barbers' Sanitary Commission was contrary to the essential requirements of the law or it constituted a palpable miscarriage of justice and *Page 130 
worked a substantial injury to plaintiff, then plaintiff had his remedy by review on certiorari. See Sirmans v. Owen,87 Fla. 485, 100 So. 734; Fla. Motor Lines v. R. R. Comm.100 Fla. 538, 129 So. 876; Prettyman v. Fla. Real Estate Comm.,92 Fla. 515, 109 So. 442; Greater. Miami Dev. Corp. v. Pender,142 Fla. 390, 194 So. 867; State v. Rose, 123 Fla. 544,167 So. 21; West Flagler Amusement Co. v. State Racing Comm.,122 Fla. 222, 165 So. 64.
In Miami Laundry Co. v. Fla. Dry Cleaning  Laundry Board,134 Fla. 1, 183 So. 758, it is said:
"Courts are not authorized to adjudicate questions of public policy involved in such regulations or to conduct an inquiry into questions of fact pertaining to matters of policy, but where the Legislature has made such an investigation and determination, unless shown to be clearly arbitrary, erroneous or unwarranted, the courts will approve them. American Jurisprudence, Vol. 11, page 823.
"The Legislature is accordingly the judge of when the facts are such that a given business should be regulated under the police power or when it is affected with a public interest to such an extent as to require regulation. If the regulation enforced has some reasonable relations to the legislative purpose and is not arbitrary or discriminatory, the requirements of due process are satisfied. In its last analysis, government, regardless of the form it takes, is nothing more than an instrument to preserve an ordered society. Laws are nothing more than rules promulgated by government as a means to an ordered society.
"It would be a strange anomaly to hold that the complexities in society had become such that the *Page 131 
legislature was powerless to grant appropriate relief against abuses arising therefrom."
If such allegations as these are held to be sufficient, if sustained by proof, to constitute a basis for being relieved of the necessity of complying with the order or to warant the court in granting injunction against the enforcement of the regulation, then such regulations can have no force and effect and the result would be that each place of business in a given area would be entitled to have prices and hours fixed according to its individual best interest. See Miami Laundry Co. v. Fla. Dry Cleaning  Laundry Board, 134 Fla. 1, 183 So. 758, 119 A.L.R. 956 and annotated notes.
The regulations such as are here under consideration are upheld only because of the paramount public interest and, while the regulations may, as is alleged, in this case, work a hardship on some individuals, they must nevertheles, be upheld and enforced to protect the paramount public interest. When the welfare of the individual runs counter to the welfare of the public, then the individual must yield to the public welfare. This principle is universally recognized.
Indeed, the power to fix prices and hours has been recognized to be vested in the legislature as a means to protect the public welfare. To uphold such legislation it is recognized that maximum prices may be fixed to protect the public against the cupidity of those who engage in the sale and distribution of essential commodities and this may be done although the right of individual contract is thereby limited. On the other hand, the power rests in the Legislature to fix minimum prices at which certain articles essential *Page 132 
to the public use may be sold as well as to fix the minimum price at which certain services infected with public interest may be rendered and also the hours within which such services may be rendered within the reasonably fixed zones so as to protect those within the classification from unfair and ruinous competition so that the standards of such service to the public may be maintained at a height which will protect the public from the hazards incident to attempting to meet ruinous competition resulting in the necessity of the attempt to perform the service for less than its average cost of maintaining it within the regulated area. This power is also recognized although its application may work a hardship on some individuals who, because of fortunate circumstances, may be in a peculiar position to perform the service efficiently at less than the fixed price and at hours different from those prescribed and still realize a fair profit. Such individuals must yield their private rights to the public welfare when the legislature within its power has so limited the right of private contract.
The power of the Legislature in this regard was not always recognized. Its full recognition has come within recent years but that it does so exist is no longer open to question. See Miami Laundry Co. v. Fla. Dry Cleaning  Laundry Board, supra; Nebbie v. State of New York, 291 U.S. 502, 78 L. Ed. 940; 89 A.L.R. 1469, West Coast Hotel Co. v. Parrish, 300 U.S. 379,81 L. Ed. 703, 108 A.L.R. 1330; Herrin v. Arnold, 183 Okla. 392,82 P. 997; Olsen v. Nebraska etc., 313 U.S. 236,61 Sup. Ct. 862, 133 A.L.R. 1500; Tagg Bros  Moorhead v. U.S.,280 U.S. 420, 50 Sup. Ct. Rep. 220, 74 L. Ed. 524. *Page 133 
Stated in another way, the rule is that if plaintiff's place of business is located within the area as to which the regulations may reasonably and lawfully be applied, then plaintiff cannot be heard to say that the regulations are unreasonable and arbitrary when applied to him and to his place of business on the ground that because of peculiar circumstances surrounding the conduct of his business the regulation will work a hardship on him and because of which he can perform the service for less price and because of which he should be allowed to disregard the regulation as to hours.
This must be true because if the regulations are not applicable to one who is within the properly designated zone or area, then that one being excepted from the operation of the regulations destroys the uniformity of application of the regulations and no one may be bound by the regulations. The recognition of a contrary rule would result in the abrogation of every principle upon which price fixing statutes have been upheld and would foster the cutting of prices and other unfair trade practices which such regulations are designed to eliminate.
If the place of business of the plaintiffs is so located that it should be excluded from the affected area the statute (Sec. 3A Chap. 20425, Acts of 1941) makes ample provision for that question to be presented to the Administrative Board for determination and if such determination be adverse, then review thereof by the courts may be had on certiorari.
There is nothing in the bill of complaint to show that the place of business of the complainant is not within the most favorable part of the affected area. There is nothing to show that the regulation is *Page 134 
arbitrary or discriminatory when applied to that part of the area in which this place of business is located or that the Board acted without a full hearing and upon adequate evidence to sustain the regulation as to that part of the area in which complainant's place of business is located. It, therefore, follows that the bill of complaint fails to present allegations upon which injunctive relief may rest. See West Coast Hotel Co. v. Parrish, 300 U.S. 379, 81 L. Ed. 703, 108 A.L.R. 1330, and notes. Also Miami Laundry Co. v. Florida Dry Cleaning  Laundry Board, supra.
It is my opinion that the action of the Circuit Court was without error.
ADAMS, J., concurs.